United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-10117
                          Conference Calendar


THOMAS MEYERS,

                                      Plaintiff-Appellant,

versus

NFN SWIFT, Assistant Warden,
Darrington Unit; NFN PRICE,
Assistant Warden, Clements Unit,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 2:02-CV-236
                          --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Thomas Meyers, Texas prisoner # 680515, appeals from the

dismissal of his 42 U.S.C. § 1983 civil rights complaint as

frivolous and for failure to state a claim upon which relief

could be granted.     28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c)(1).     Meyers provides no support for his claims and no

arguments in opposition to the district court’s judgment of

dismissal.     Because Meyers fails to brief the only issues on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10117
                                -2-

appeal, his claims are abandoned.    See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).   Accordingly, this appeal is

frivolous and is dismissed.    See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983); 5TH CIR. R. 42.2.

     The district court’s dismissal of the present case and our

dismissal of this appeal count as two strikes against Meyers for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 388 (5th Cir. 1996).   We caution Meyers that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.